                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Southern District of New York

                                                  Ufiiied States District Cowifmise
                                                  300 Qtian'opas Street
                                                  White Flaws. New York SQ601



                                                  November 20, 2019

By Email

The Honorable Paul E> Davison
United States Magistrate Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re: United States v. JoseAlberto Payez, 19-MAG-10660

Dear Judge Davison,

   The Government has been informed of the arrest of the defendant, Jose Alberto Payez, in the
above-titled matter and respectfully requests that the complaint be unsealed.



                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                      United States Attorney




                                                      Nicholas S. Bradle^ /
                                                      Assistant United St^<es Attorney
                                                      (914)993-1962




                                                                      APPUCATIQN G^


                                                                      Hon. P^ui E. Davi.    ^.


                                                                          t /'}
                                                                          I /./c^
